Title: Adams’ Minutes of the Testimony: Middlesex Superior Court, Charlestown, April 1771
From: Adams, John
To: 


       Ann Josselyne vs. John Harrington. Bastardy.
       Putnam.
       C.J. If there is other Evidence of Circumstances that tend to render it probable, will not that answer the End of that Prerequisite, of Examination in the Time of Travail?
       Jerusha Newton. In feby. she sent for the Man and Jno. Harrington came. She was very suddenly taken in Travel, and very bad. Midwife not there till an Hour after the Child was born. That very day before her Delivery she said Jno. Harrington was the father. She was then very comfortable and well. No Question was put, in the Time of her Travail. She said she wonderd how any Man could serve any Woman as Jno. Harrington did.
       
       Mary Morse. Did not examine her. There was Something Said after the Birth, of the Childs looking like Jno. Harrington.
       Adonijah Newton. I went and found him at a Burying. All I had to do was to ask him to come, I did not know she was with Child. Some time after she wanted to see him again. Then I mistrusted she was with Child. He wonderd what she wanted to see him for. She told me, before the Child was born, that she was like to have a Child by Harrington.
       Thos. Josselyne. Harrington Said, I f——d her once, but I minded my pulbacks. I sware I did not get it.
       Rebecca Drummond. 2 Months ago. He denyed it, &c. That all the Money they had of him was for work.
       Joshua Newton. I think he said she should not have no more Money than she had got. 3 or 4 Pistareens, and 10 dollars.
       Gershom Newton. Knew of his coming to see her often and staying all Night. I carried a Letter from her to the Monadnocks. He admired she should send to him for Money for he had left her some. He gave me a Note for £20 which I gave him up again, because he said his father would cut him off.
       Never knew him there but two Nights.
       Solomon Wheeler. Jno. Harrington was there once, and laid on the Bed alone. He afterwards called me a fool for telling of it. He said it would make a Talk.
      